Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000606
                                                         20-OCT-2015
                                                         03:49 PM




                          SCWC-14-0000606


           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

________________________________________________________________

         STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,


                                 vs.


        ALAN S. TERASAKO, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-14-0000606; CASE NO. 1DTA-13-03174)
       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Alan S. Terasako’s
Application for Writ of Certiorari, filed on September 8, 2015,
is hereby accepted.

          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move
for retention of oral argument.

          DATED: Honolulu, Hawaiʻi, October 20, 2015.

Daniel Kawamoto                   /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson




                                  2